— Order of the County Court of Nassau county granting plaintiff’s motion for examination of defendant before trial modified by striking out the last two paragraphs and by adding in place thereof the words, “ without prejudice to an application for the examination of any other officer or representative if the necessity thereof arise.” As so modified the order is affirmed, without costs. Examination to proceed on five days’ notice at the place and hour stated in the order. No opinion. Lazansky, P. J., Kapper and Carswell, JJ., concur; Hagarty and Davis, JJ., dissent and vote for reversal.